Citation Nr: 0005027	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from August 1969 to May 1973.  

This appeal arises from a November 1992 rating decision of 
the Portland, Oregon Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  A Travel Board hearing was conducted in August 1993.  
The case was remanded from the Board to the RO in March 1994 
for additional development of the evidence.  

The veteran was notified that the member of the Board who 
conducted the August 1993 Travel Board hearing was no longer 
at the Board.  He was afforded the opportunity to present 
testimony at another hearing.  An October 1998 report of 
contact indicates that the veteran declined the opportunity 
to have another hearing.

The Board issued a decision in December 1998 denying the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court").  

In August 1999, the parties submitted a joint motion for 
remand to the Court.  The case is again before the Board 
pursuant to an August 11, 1999 order of the Court wherein the 
joint motion was granted, the Board's December 1998 decision 
was vacated, and the case was remanded to the Board for 
action in compliance with the joint motion.  


FINDING OF FACT

The August 1997 report of VA examination included a diagnosis 
of PTSD based on the veteran's report of inservice stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The record contains an August 1997 report of VA examination.  
During this examination, the veteran reported a number of 
stressors that he experienced while in service.  On this 
basis, the veteran was given a diagnosis of PTSD.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

It is noted that effective March 7, 1997, VA revised the 
regulations pertaining to PTSD to conform with the decision 
of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior to March 
7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

Applicable regulations also require that relevant evidence 
submitted by the veteran to the Board after the record has 
been certified to the Board, must be referred to the RO for 
review and the preparation of a supplemental statement of the 
case unless this procedural right is waived by the veteran or 
if the benefit sought on appeal may be allowed.  38 C.F.R. 
§ 20.1304.  Additional medical evidence dating from August 
1999 was received in January 2000, or within 90 days of the 
December 15, 1999 letter from the Board to the veteran's 
representative indicating that this claim had been returned 
to the Board from the Court.  This additional medical 
evidence is material to the veteran's claim and the 
representative explicitly noted that the veteran did not 
waive referral to the RO; thus, the case must be returned to 
the RO.  Moreover, the existing evidence of record is not 
considered sufficient to permit adjudication of the claim at 
this time.

As the claim of entitlement to service connection for PTSD is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Accordingly, the RO should 
obtain all current treatment records relative to the 
veteran's treatment for PTSD.

The veteran should then be afforded another VA psychiatric 
examination in which the examiner should render an opinion as 
to whether the veteran suffers from PTSD that is the result 
of the veteran's only verified stressor event; that is, a 
rocket attack.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran's 
representative, and all relevant medical 
records subsequent to March 1998 
pertaining to treatment for PTSD should 
be obtained to include those from the 
Roseburg VA medical center.  Once 
obtained, all records must be associated 
with the claims folder. 

2.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
must be provided with the July 1997 
report from U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
along with all associated documents 
provided by the USASCRUR relative to the 
verified stressor involving a rocket 
attack.  The claims file must be made 
available to and be reviewed by the 
examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify whether the 
diagnosis of PTSD may be based on a 
rocket attack which is the only 
verified stressor in the veteran's 
case.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments 
pertaining to the PTSD issue have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This must contain the 
latest regulations concerning service 
connection for PTSD.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 



